UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16 , 2015 GREENHUNTER RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0 0 1 - (Commission File Number) 20 - (IRS Employer Identification No.) 1048 Texan Trail GRAPEVINE, TEXAS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: - Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On March 16, 2015, the Company’s wholly-owned subsidiary, GreenHunter Mesquite Lake, LLC, closed on the transaction with ML Energy Park, LLC, a California limited liability company (“Purchaser”) whereby it sold the Mesquite Lake Resource Recovery Facility located in Imperial County, California to the Purchaser for cash consideration of $2 million. The transaction closed pursuant to an asset purchase agreement containing customary terms and conditions for transactions of this type. With the consummation of this transaction, all remaining legacy assets from the renewable business previously owned by the Company have now been sold. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENHUNTER RESOURCES, INC. Date: March 17, 2015 By: /s/ Morgan F. Johnston Sr. Vice President, General Counsel and Secretary
